Citation Nr: 1315317	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-47 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.  Jurisdiction of the claim is now with the RO in North Little Rock, Arkansas.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is in the Veteran's c-file.

In November 2010, the Veteran submitted a letter that raised a claim of entitlement to service connection for hypertension, kidney stones, and residuals of a stroke, including as due to exposure to herbicides.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and these issues are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.  The Veteran asserts that he developed diabetes mellitus type II as a result of exposure to herbicides in Vietnam and Guam during his service at Andersen Air Force Base (AFB) in Guam from July 1969 to January 1970.  See Veteran's Personnel Records.  He testified that while in Guam, he was a dog handler who patrolled the AFB perimeter on a daily basis and saw chemical and foliage spray barrels, saw spraying being conducted at the AFB, and noticed that the ground was brown.  See id.; see also Veteran's Hearing Transcript, January 2012, pgs. 3-4.  The Veteran also alleged that while stationed in Guam he was flown to Vietnam at least five times with his dog to conduct perimeter patrols and search and rescue missions.  See Veteran's Hearing Transcript, January 2012, pgs. 9-13; see also Notice of Disagreement, May 2010; VA Form 9 attachment, December 2010.  The Veteran stated that he went to various locations in Vietnam, including Consinute, Da Nang, Cam Ranh Bay, and Nha Trang.  See Veteran's Hearing Transcript, January 2012, pg. 13; see also VA Form 9 attachment, December 2010.

The Veteran initially claimed that he was stationed in Thailand during his service with the Air Force from July 1969 to January 1970.  See Veteran's Notice of Disagreement, May 2010; see also Veteran' Letter, September 2010.  The Veteran has since conceded that he was only based in Guam during his service.  See Veteran's Letter, November 2010; see also VA Form 9 attachment, December 2010; Veteran's Senate Constituent Authorization Form, June 2011.  However, the Veteran still alleges that he was flown from Guam into Thailand for temporary duty service (TDY).  See Hearing Transcript, January 2012, pgs. 3, 6.  

In assisting the Veteran with developing his claim, the RO has obtained the Veteran's DD-214, service treatment records and personnel records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the RO submitted a 034 request to the Personnel Information Exchange System (PIES) to furnish dates that the Veteran served in Vietnam.  The April 2009 response from PIES was that there is no evidence of the Veteran serving in Vietnam.  However, the record includes various statements and testimony from the Veteran that he had TDY in Vietnam and Thailand.  The PIES response fails to address whether there may be any temporary duty orders, travel vouchers, morning reports, or flight manifests that may document the Veteran's alleged in-service visitation to Vietnam and Thailand.  

Accordingly, upon remand, records must be obtained which may verify the Veteran's contention that he visited the Republic of Vietnam and Thailand during his service.  Any pertinent records should be associated with the Veteran's VA claims file.  Further, based on the Veteran's claims of exposure to herbicides while in Thailand, compliance with the procedures as provided for in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(q) is necessary.  

Additionally, the Veteran claimed for the first time during his January 2012 hearing that he was exposed to herbicides while serving at Andersen AFB in Guam.  A remand is necessary for compliance with the procedures as provided for in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(o).  Specifically, a detailed statement of the Veteran's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the US Army and Joint Services Records Research Center (JSRRC) for verification. 

Accordingly, the case is REMANDED for the following action:

1.  Request any temporary duty orders, travel vouchers, morning reports, flight manifests or similar documents that may document the Veteran's alleged in-service TDY to Vietnam and Thailand from Andersen AFB in Guam from July 13, 1969 to January 1, 1970.  Undertake additional development if needed.  All development actions must be documented in the claims folder. 

2.  Take appropriate steps to verify the Veteran's reports of exposure to herbicides in Thailand and at Andersen AFB in Guam in accordance M21-1MR.  All development actions must be documented in the claims folder. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



